Citation Nr: 0505088	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  00-17 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to disability compensation for a dental 
disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to June 
1945.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In that decision, the RO denied 
compensation for the veteran's dental disability.  He duly 
appealed the RO's determination and in a January 2003 
decision, the Board also denied compensation on the basis 
that the veteran did not have a dental disability for which 
such compensation was payable.  

The veteran duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in January 2004, the 
veteran's attorney and a representative of VA's Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand.  In a February 2004 order, the Court 
granted the motion, vacated the Board's January 2003 
decision, and remanded the matter for action consistent with 
the January 2004 Joint Motion.  In April 2004, the Board 
remanded the matter for additional evidentiary development.  

In January 2005, the veteran's representative filed a motion 
to advance this case on the docket, based on the veteran's 
advanced age.  In February 2005, the Board granted the 
motion, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004).

As set forth below, another remand of his matter is 
unfortunately required.  The appeal is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.





REMAND

The Board remanded this matter in April 2004 for the purposes 
of determining whether the veteran had any dental disability 
which met the requirements for compensation set forth in 38 
C.F.R. § 4.150, Diagnostic Codes 9900 through 9916 (2004).

Pursuant to the Board's remand instructions, the veteran 
underwent VA dental examination in May 2004.  Unfortunately, 
the Board is unable to ascertain from the examination report 
whether the veteran currently exhibits any compensable 
service-connected dental disability.  The VA dental examiner 
indicated that the veteran was "already rated in the 9900 
series and has been receiving complete and necessary dental 
treatment for many years.  There is nothing I can add at this 
time."  The VA dental examiner further indicated that "[i]t 
should be noted that it was unclear to me as to what the 
patient was requiring from this examination.  He already is 
receiving any and all necessary dental treatment and is 
already in a service-connected status in the 9900 series."  

Again, the record shows that the veteran sustained injury to 
his teeth and mouth as a result of shell fragment wounds 
incurred during combat.  In April 1948 and January 1954 
rating decisions, the RO granted service connection for teeth 
numbers 7, 14, 19, 24-28, and 30, for the purposes of 
obtaining VA outpatient dental treatment.  See 38 C.F.R. § 
3.381 (2004).  

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service. 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 (2004).  

In this case, the veteran seeks compensation for a service-
connected dental disability.  In order to obtain compensation 
for a service-connected dental disability, as opposed to 
needed treatment, the requirements for compensation set forth 
at 38 C.F.R. § 4.150, Diagnostic Codes 9900 through 9916 
(2004) must be met.

For example, service connection for loss of teeth can be 
established for compensation purposes only if the loss is due 
to the loss of the body of the maxilla or mandible due to 
trauma or disease, such as osteomyelitis.  38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2004).  In addition, compensation under 
Diagnostic Code 9913 requires that the loss of masticatory 
surface cannot be restorable by a suitable prosthesis.  

Because the examination report is unclear as to whether the 
veteran currently exhibits any compensable service-connected 
dental disability, the Board finds that another VA medical 
opinion is necessary.  Stegall v. West, 11 Vet. App. 268 
(1998) (holding that where remand instructions are not 
followed, the Board errs as a matter of law when it fails to 
ensure compliance).

Thus, the matter is remanded for the following action:

1.  The veteran should be afforded a VA 
dental examination to determine whether 
he has any compensable dental disability 
which was incurred in active service.  
The veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination of the 
veteran.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran currently exhibits:  (1) 
osteomyelitis or osteoradionecrosis of 
the maxilla or mandible; (2) any loss of 
the mandible, maxilla, ramus, or coronoid 
process; (3) any loss of the hard palate, 
not replaceable by prosthesis; (4) 
nonunion of the mandible; (4) limited 
motion of the temporomandibular 
articulation; or (5) loss of teeth due to 
loss of substance of the body of the 
maxilla or mandible due to trauma or 
disease such as osteomyelitis.  The 
examiner should also specify whether any 
loss of masticatory surface can be 
restored by suitable prosthesis.  

2.  After the action requested above has 
been completed, the RO should review the 
record considering all of the evidence.  
If the benefit sought on appeal remains 
denied, the veteran and any 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




